People ex rel. Nevins v Brann (2020 NY Slip Op 03797)





People ex rel. Nevins v Brann


2020 NY Slip Op 03797


Decided on July 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
LINDA CHRISTOPHER, JJ.


2020-04790

[*1]The People of the State of New York, ex rel. Diana Nevins, on behalf of Rafael Reyes, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Diana Nevins pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (William H. Branigan, Johnette Traill, and John M. Castellano of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application to release Rafael Reyes on his own recognizance upon Queens County Docket No. CR-008975-20QN.
ADJUDGED that the writ is dismissed, without costs or disbursements. 
The petitioner has not demonstrated that the detention of Rafael Reyes pursuant to a felony complaint is illegal (see  CPLR 7002[a], 7010[a]). Under the circumstances of this case, the People demonstrated good cause for the delay in conducting the preliminary hearing (see  CPL 180.80[3]; Executive Order [Cuomo] No. 202.28).
DILLON, J.P., LEVENTHAL, MALTESE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court